23 F.3d 399NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alfred AVINS, Plaintiff Appellant,v.CITY OF ALEXANDRIA, Defendant Appellee.
No. 94-1337.
United States Court of Appeals, Fourth Circuit
Submitted April 21, 1994.Decided May 17, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-1389-A)
Alfred Avins, appellant pro se.
Ignacio Britto Pessoa, City Attorney's Office, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment for the Defendant in this action challenging the denial on several grounds of a special use permit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Avins v. City of Alexandria, No. CA-93-1389-A (E.D. Va.  Feb. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED